This is a proceeding in certiorari to review the award of the Industrial Accident Commission in favor of one J. M. Bush. [1]
The facts are similar to those stated in the opinion in LosAngeles Shipbuilding  Drydock Co. v. Industrial Acc. Com.,ante, p. 352 [207 P. 417]. The opinion in that case disposes of the fundamental questions involved here, and the award of the commission is, therefore, affirmed.
Works, J., and Craig, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 12, 1922.
All the Justices concurred. *Page 793